Citation Nr: 0028560	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  95-34 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for numbness of the 
fingers, toes and legs, and peripheral neuropathy, to include 
as secondary to Agent Orange exposure during service. 

2.  Entitlement to an increased rating for anxiety neurosis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  A March 1999 Board decision, in part, 
denied the two issues listed on the title page.   The veteran 
appealed the denial of these issues to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter Court).  In an 
order dated February 8, 2000, the Court vacated that portion 
of the March 1999 Board decision that denied the issues 
listed on the title page, and granted a Joint Motion for 
Remand. 

There were two bases for the Joint Motion.  First, it was 
asserted that the Board, in a parenthetical statement 
hypothesizing that the veteran's numbness and neuropathy in 
his extremities was likely the result of cervical disc 
herniation rather than exposure to Agent Orange, substituted 
"its own unsubstantiated medical opinion for expert medical 
opinion of record," thereby violating the principles 
enumerated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The second basis for the Joint Motion was an 
assertion that a VA psychiatric examination afforded the 
veteran in March 1997 was inadequate for rating purposes 
because the report from this examination recorded the 
veteran's complaints and symptomatology in Spanish.  Thus, it 
was asserted that it was "difficult to determine whether or 
not the appellant's current symptoms satisfy the criteria for 
a higher rating."  The Joint Motion directed the Board to 
translate the portion of the March 1997 examination report 
discussed above, and this action has been accomplished by the 
Board.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

3.  Any numbness of the fingers, toes and legs or peripheral 
neuropathy shown after service was first shown many years 
after any exposure to herbicide agents and did not resolve 
within two years after the date of first onset; the weight of 
the evidence indicates that any numbness of the fingers, toes 
and legs or peripheral neuropathy currently shown is not 
etiologically related to exposure to herbicide agents during 
the veteran's service in Vietnam.  No other relationship to 
an in-service occurrence or event is shown.

4.  No more than mild industrial impairment due to anxiety 
neurosis is shown; occupational and social impairment 
resulting from anxiety reaction manifested by occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspiciousness, panic attacks, 
chronic sleep impairment, or mild memory loss is not shown.  
Neither the old nor new criteria are more favorable to the 
appellant.

5.  There are no extraordinary factors associated with the 
service-connected anxiety neurosis productive of an unusual 
disability picture so as to warrant consideration of an 
extraschedular rating. 


CONCLUSIONS OF LAW

1.  Disability manifested by numbness of the fingers, toes or 
legs or peripheral neuropathy was not incurred as a result of 
exposure to Agent Orange during service, nor was it incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307(a), 3.309(e) (1999).

2.  The criteria for a rating in excess of 10 percent for 
anxiety neurosis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.132, Diagnostic Code (hereinafter DC) 9400 (1996); 61 Fed. 
Reg. 52692-52702 (Oct. 8, 1996), (codified at 38 C.F.R. 
§ 4.130, DC 9400 (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Numbness of the Fingers, Toes 
and Legs/Peripheral Neuropathy

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for service connection 
for disability manifested by numbness of the fingers, toes 
and legs and peripheral neuropathy is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  (The Board 
finds the claim for numbness of the fingers, toes, and legs 
to, essentially, involve the same disability as would result 
from "peripheral neuropathy," and will thus adjudicate 
these claims together).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The discussion of the threshold 
for well grounded claims as recently set forth by the United 
States Court of Appeals for the Federal Circuit has also been 
considered in making this well grounded determination.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  The Board 
is also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.
 
In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) 
(1999).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1999) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (1999). 

For the purposes of 38 C.F.R. § 3.309(e), the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
a herbicide agent and resolves within two years of the date 
of onset.  The diseases listed at § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
not satisfied, a claim for service connection for a 
disability secondary to exposure to Agent Orange shall fail.  
38 C.F.R. § 3.309(e).  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The veteran's DD Form 214 indicates his 
active service included duty in the Republic of Vietnam 
during the Vietnam War.  The separation examination does not 
reflect any numbness or peripheral neuropathy, nor did the 
first VA examination conducted after service in May 1971.  VA 
outpatient treatment records dated in 1972, 1975, and 1976 do 
not reflect treatment for numbness or peripheral neuropathy.  
Nerve conduction studies conducted in April 1988 resulted in 
findings compatible with mild peripheral neuropathy and mild 
bilateral carpal tunnel syndrome.  A VA outpatient physical 
therapy clinic record dated in May 1988 reflected treatment 
for "early" axonal type peripheral neuropathy, mainly 
involving the post tibial nerves, and a June 1988 VA physical 
therapy note indicated the veteran was experiencing 
paresthesia of the upper and lower extremities.  An MRI of 
the cervical spine conducted in October 1991 to determine the 
source of pain in the right side of the neck and numbness of 
the right upper extremity and right index finger described by 
the veteran showed disc herniation at the C6-C7 level 
impinging on the anterior right lateral aspect of the spinal 
cord and the right neural foramen and possible disc 
herniation at the C7-T1 level.  

Also on file is a statement from a private physician dated in 
August 1992 who indicated that he first treated the veteran 
in November 1988 for numbness in the lower extremities and 
hands.  Treatment for this condition was said to include a 
program of a whirlpool, TENS unit and electrical stimulation.  
Electrodiagnostic testing in July 1992 was said by this 
physician to have produced results compatible with peripheral 
polyneuropathy and bilateral nerve entrapment neuropathy.  
Upon physical examination in August 1992, decreased sensation 
was shown in the hands and lower extremities.  The diagnosis 
included peripheral polyneuropathy, and the examiner stated 
that "signs and symptoms' of this condition "can be 
cause[d] by exposure to "[A]gent [O]range."  

At a September 1993 VA examination, the veteran complained 
about numbness in the hands and feet and pain over the right 
shoulder, arm and forearm.  The diagnoses included peripheral 
neuropathy, but while the examiner who conducted this 
examination referenced the disk herniation in the cervical 
spine, he made no reference to exposure to Agent Orange as 
being a potential cause of the veteran's numbness or 
peripheral neuropathy.  

Turning to an analysis of the veteran's claim, while there is 
some "positive" evidence to support the veteran's claim 
that he sustained numbness of the fingers, toes and legs and 
peripheral neuropathy as a result of exposure to Agent Orange 
during service in the form of the August 1992 statement 
submitted by a private physician, the Board concludes that 
such evidence is outweighed by the "negative" evidence of 
record.  The principal "negative" evidence is the 
separation examination and VA clinical evidence dated within 
two years of separation from service in 1971 and 1972 
containing no evidence of peripheral neuropathy or numbness 
in an extremity.  Such evidence is significant because, as 
indicated above, for the purposes of the evidentiary 
presumptions of 38 C.F.R. § 3.309(e), peripheral neuropathy 
"means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  

As for the conclusion by the private examiner in August 1992, 
it is noted that he did not specifically link the veteran's 
polyneuropathy to exposure to Agent Orange, and the Board 
finds his statement that such disability "can be" caused by 
Agent Orange to be too speculative in nature to have 
significant evidentiary value.  See, e.g., Sacks v. West, 11 
Vet. App. 314 (1998); Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  The Board is aware of Court decisions finding 
certain speculative "nexus" evidence to be sufficient to 
form a well-grounded claim for service connection.  See, 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Molloy v. 
Brown, 9 Vet. App. 513, 516 (1996); Watai v. Brown, 9 Vet. 
App. 441, 443 (1996); Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  These decisions do not stand for the proposition, 
however, that claims for service connection must be granted 
based on speculative medical opinions such as the one from 
August 1992 in question, as it is the responsibility of the 
Board to determine the weight to be given to the evidence of 
record, to include medical evidence.  See Cathell v. Brown, 8 
Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In this regard, the Board is free to find that a 
medical opinion is of minimal probative value if the 
examiner, as in the instant case, fails to explain the basis 
for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

The evidentiary presumptions of 38 C.F.R. § 3.309(e) 
discussed above are controlling.  Thus, given the fact that 
the clinical evidence dated within two years of separation 
from service contains no evidence of peripheral neuropathy, 
as well as the fact that the August 1992 opinion in question 
is not supported by reference to any pertinent clinical 
evidence, the Board finds the probative weight of the 
"negative" evidence to exceed that of the "positive."  See 
Guerrieri, 4 Vet. App. at 467 (1993); Sklar, 5 Vet. App. at 
140 (1993).  Accordingly, the claim for entitlement to 
service connection for numbness of the fingers, toes and legs 
and peripheral neuropathy as secondary to exposure to Agent 
Orange must be denied.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5107; Gilbert, 1 Vet. App. at 49.  

It is noted that a claim for service connection for numbness 
of the fingers, toes and legs and peripheral neuropathy on a 
"direct" basis has not presented, and that there is no 
competent evidence of record suggesting that such disability 
is in any way related to an in-service pathology or 
symptomatology.  Caluza, 7 Vet. App. at 498; Grottveit, 5 
Vet. App. at 91, 93. 

II.  Entitlement to an Increased Rating for Anxiety Neurosis

The Board finds that the veteran has presented sufficient 
evidence to conclude that the claim for entitlement to an 
increased rating for anxiety neurosis is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that the duty to assist with respect to this 
claim mandated by 38 U.S.C.A. § 5107(a) has been fulfilled as 
there is no indication that there are other records available 
that would be pertinent to this issue. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Mild impairment of social and industrial adaptability due to 
anxiety reaction  warrants a 10 percent disability rating.  
Definite impairment of social and industrial adaptability due 
to anxiety reaction  warrants a 30 percent disability rating.  
38 C.F.R. § 4.132, DC 9400 (1996).  These are the "old" 
criteria.  As set forth below, during the pendency of the 
appeal, the rating criteria for psychiatric disorders have 
been changed.

The United States Court of Veterans Appeals stated in Hood v. 
Brown, 4 Vet. App. 301 (1993), that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. 
§ 7104(d)(1).  In a precedent opinion dated November 9, 1993, 
the VA General Counsel concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c).  

Recently enacted regulatory changes affecting the rating of 
psychiatric disabilities, 61 Fed. Reg. 52692-52702 (Oct. 8, 
1996), codified at 38 C.F.R. §§ 4.125-4.130 (1999) provide, 
in pertinent part, as follows: 

Occupational and social impairment due to mild or transient 
symptoms of anxiety reaction which decreases work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent disability rating.  
38 C.F.R. § 4.130, DC 9400 (1999).  

Occupational and social impairment due anxiety reaction, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9400 (1999).  These are the "new" criteria, and 
application of both criteria follows.

With the above legal principles in mind, the relevant 
evidence and adjudicative history will be summarized.  
Service-connection for anxiety reaction was granted by a July 
1974 Board decision, and a December 1974 rating action 
assigned a 10 percent rating for this disability effective 
from January 1971 and a 30 percent rating effective from 
October 1974.  This action followed an October 1974 VA 
psychiatric examination which included a diagnosis of 
"Anxiety neurosis, in paranoid personality," and an 
assessment that the veteran's disability was "moderate."  
The disability rating was reduced to 10 percent by a December 
1978 rating action after an August 1978 VA examination was 
interpreted by the RO as revealing that the veteran's 
psychiatric disability had improved.  The reports from this 
examination indicated that no depressive signs were shown at 
that time and that the veteran's judgment was not impaired.  
A further reduction to 0 percent was effectuated by a 
November 1983 rating decision after an October 1983 VA 
examination was interpreted as showing no neurotic symptoms 
causing impairment of working ability.  Reports from this 
examination include no significant psychiatric findings. 

The rating for anxiety neurosis was increased to 10 percent 
by a January 1994 rating decision.  Evidence of record 
reviewed by the RO at that time included reports from a 
September 1993 VA psychiatric examination, at which time the 
veteran stated that he had been depressed and nervous and 
that he had been having nightmares.  No significant 
psychiatric findings were shown upon examination.  Also of 
record at that time were VA outpatient treatment records 
dated from 1986 through 1992 reflecting instances of 
treatment for psychiatric difficulties.  Following inpatient 
treatment at a VA medical facility in February and March 
1996, a temporary 100 percent rating for anxiety reaction 
under the provisions of 38 C.F.R. § 4.29 was granted.  
Subsequent to the termination of the 100 percent rating, the 
rating for anxiety reaction was returned to 10 percent.  
Reports from this inpatient treatment indicated that a severe 
stressor, the death of the veteran's mother, resulted in 
severe depression and prompted the hospitalization.  
Treatment included therapy and the prescription of 
medication.  Upon release from the hospital, it was indicated 
that the veteran was able to return to work and perform his 
regular duties.  

The most recent clinical evidence of record, which is the 
most probative evidence to consider in adjudicating an 
increased rating claim, Francisco v. Brown, 7 Vet. App. 55 
(1994), is contained in the reports from a March 1997 VA 
examination.  These reports indicate the veteran was taking 
Xanax and Prozac.  It was also reported that  the veteran was 
working full-time at a post office performing clerical work, 
and that he had employed there for 18 years.  The veteran 
stated that he was at times so anxious that he gets "the 
shakes."  He also reported having difficulty with 
concentration.  

Upon examination in March 1997, no "depressive signs" were 
demonstrated, although a depressive tone was detected, 
particularly with regard to the death of the veteran's 
mother.  No other significant psychiatric findings were 
demonstrated, and the examiner assessed the veteran's Global 
Assessment of Functioning (hereinafter GAF) Score as 85 to 
90, which corresponds with no more than slight impairment in 
social or occupational functioning.  

Applying the pertinent legal criteria to the facts summarized 
above, the Board concludes that the criteria for a rating in 
excess of 10 percent for disability due to anxiety reaction 
are not met under the "Old," or pre-October 1996 criteria 
for rating psychiatric disability or "New," post October 
1996 rating criteria.  The "more than moderate but less than 
rather large" degree of social and industrial inadaptability 
required for a 30 percent rating under the "Old" criteria 
is not shown given such evidence as the most recent VA 
examination that reflected minimal psychiatric findings and 
indicated the veteran was fully employed.  The GAF score of 
85 to 90 recorded at the most recent VA examination is also 
not consistent with the criteria for a 30 percent rating 
under the "Old" criteria, as this score corresponds to, at 
most, slight impairment of social and occupational 
functioning.  

The Board also concludes that a rating in excess of 30 
percent for disability due to anxiety reaction is also not 
warranted with application of the "New" criteria, as the 
recent VA examination does not indicate the veteran suffers 
from intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, or mild memory loss.  In this regard, the Board 
notes that the evidence indicates the veteran is currently 
employed full-time with a continuous work history of over 18 
years.  In addition, the Board notes that while the veteran 
was hospitalized for psychiatric treatment in 1996, the 
record reflects that this treatment was necessitated by a 
temporary period of depression due to the death of the 
veteran's mother rather than more permanent psychiatric 
symptomatology, and that he was found to be fit for 
employment upon discharge.  

In making the above determination, the Board has considered 
the "positive" evidence represented by the written 
contentions submitted by and on behalf of the veteran 
asserting entitlement to a higher disability rating for his 
service-connected anxiety reaction, including the statements 
with regard to "the shakes" and loss of concentration.  It 
is the conclusion of the Board, however, that the probative 
value of the "negative" clinical findings, particularly the 
GAF score, from the most recent VA psychiatric examination 
outweighs the more subjective "positive" evidence 
represented by the veteran's own descriptions of his 
disability.  Francisco, 7 Vet. App. at 55 (1994).  Also 
considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected anxiety reaction is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, it is 
again noted that the veteran has a long and continuous work 
history and was said on the reports from the March 1997 VA 
examination to be employed full time.   

In short, as the "negative" evidence outweighs the 
"positive" evidence, the Board concludes that the claim for 
a rating in excess of 10 percent for anxiety neurosis must be 
denied.  


ORDER

Entitlement to service connection for disability manifested 
by numbness of the fingers, toes and legs or peripheral 
neuropathy, to include secondary to exposure to Agent Orange, 
is denied.

Entitlement to a rating in excess of 10 percent for anxiety 
neurosis is denied.  


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 

